Citation Nr: 0734662	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for malaria.

2.  Entitlement to service connection for a heart disability, 
claimed as secondary to service-connected malaria.


REPRESENTATION

Veteran represented by:	Maureen Lane, Esq.







ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
September 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

A hearing at the RO was held in September 2007 before the 
undersigned Veterans Law Judge.  The veteran was unable to 
attend the hearing, but his attorney presented arguments on 
his behalf.  

In October 2007, the Board advanced this case on the docket 
for good cause, in light of the veteran's age.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran does not currently suffer from a relapse of 
malaria with active residuals.

2.  A heart disability was not clinically evident in service 
or within the first post-service year, and the record on 
appeal contains no indication that the veteran's current 
heart disability is causally related to his active service or 
any incident therein, nor does it contain any indication that 
it is causally related to or aggravated by any service-
connected disability, including malaria.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.88b, Diagnostic Code 6304 (2007).

2.  A heart disability was not incurred in or aggravated 
during active service, may not be presumed to have been 
incurred in service, and is not causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in February 2004, September 2004, and 
November 2004, that fully addressed all four notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed the veteran of what evidence was required 
to substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit additional evidence and/or information 
in her or his possession to the RO.

In addition, in May 2006, the RO sent a letter to the veteran 
notifying him of the additional elements described by the 
Court in Dingess/Hartman.  The RO then reconsidered the 
claims, as evidenced by the March 2007 Supplemental Statement 
of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO).  For these reasons, it is not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal as any notification error did not affect the 
essential fairness of the adjudication.  



Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In connection with the veteran's 
claim, the RO has received VA and private clinical records.  
Neither the veteran nor his attorney has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

In addition, the Board notes that the veteran was afforded a 
VA medical examination in March 2004, which provided the 
necessary medical opinion as well as sufficient reference to 
the pertinent schedular criteria regarding rating the 
veteran's service-connected malaria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  While the RO did not obtain a VA 
medical opinion regarding the etiology of the veteran's heart 
disability, the Board finds that one is not necessary.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record on appeal is entirely negative for 
any indication that the veteran's current heart disability 
may be associated with his service-connected malaria.  At a 
September 2007 Board hearing, the veteran's attorney and the 
undersigned discussed the fact that the record on appeal was 
negative for probative evidence of a causative link between 
the veteran's service-connected malaria and his coronary 
artery disease.  See Constantino v. West, 12 Vet. App. 517 
(1999) (discussing the duty of VA hearing officers under to 
suggest the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim).  The 
veteran's attorney indicated that she would obtain a report 
from the veteran's physician.  The record was held open for a 
period of 30 days, but no additional evidence was submitted.

In view of the foregoing, the Board concludes that no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Background

The veteran's service medical records show that he had three 
attacks of malaria during his period of active duty, the last 
of which was in May 1944.  At his September 1945 military 
separation medical examination, it was noted that the veteran 
had had no attacks of malaria in the last year.  On 
examination, the veteran's cardiovascular system was normal 
and a chest X-ray showed no significant abnormalities.  The 
veteran's blood pressure was 120/68.  

In October 1945, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including malaria.  His 
application is silent for any mention of a heart disability.  

In a May 1946 rating decision, the RO granted service 
connection for malaria, and assigned an initial zero percent 
rating effective September 24, 1945.  

In July 1946, the veteran submitted a claim of service 
connection for narcolepsy.  His claim is silent for any 
mention of a heart disability.  In connection with his claim, 
the RO received private medical records, dated from July 1946 
to May 1947, which are entirely negative for complaints or 
findings of a heart disability.  In addition, the veteran 
underwent VA medical examination in August 1947, at which 
examination of his cardiovascular system was normal.  In 
September 1947, the RO denied service connection for 
narcolepsy.

In October 1947, the veteran submitted a claim for an 
increased rating for malaria.  In connection with his claim, 
the veteran submitted a letter from his private physician who 
indicated that he had treated the veteran for an attack of 
malaria in May 1947.  The private physician indicated that 
the diagnosis had been confirmed by a smear.

In an October 1947 rating decision, the RO increased the 
rating for the veteran's service-connected malaria to 30 
percent, effective October 8, 1947.  In a June 1948 rating 
decision, the RO decreased the rating for the veteran's 
malaria to zero percent, to be effective August 3, 1948, 
absent evidence of a relapse of malaria during the previous 
12 months.

In December 1980, the veteran submitted an application for VA 
nonservice-connected pension benefits.  He indicated that he 
had sustained a heart attack in February 1974 and was no 
longer able to work to support his family.  In support of his 
claim, the veteran submitted a January 1981 letter from his 
private physician who indicated that the veteran suffered a 
severe myocardial infarction in February 1974 and thereafter 
spent many months recuperating.  He further noted that the 
veteran was stricken in malaria during service and had 
suffered a number of recurrences since his discharge from 
service.  the veteran's physician also indicated that the 
veteran was under a great deal of emotional tension, which 
constituted an unfavorable load on his heart.  In a March 
1981 rating decision, the RO awarded pension benefits.  

In December 2003, the veteran submitted a claim for an 
increased rating for malaria.  In February 2004, he submitted 
a claim of service connection for a heart disability, 
secondary to malaria.  

In support of his claims, the veteran submitted a November 
2003 letter from his private physician who indicated that he 
had been treating the veteran for a cardiac condition for the 
past nine years.  He noted that the veteran had a history of 
coronary artery bypass surgery in May 1994.  The veteran's 
physician noted that he had not been involved in the 
veteran's care many years ago, when he apparently had malaria 
during World War II.  

In a February 2004 statement, the veteran indicated that in 
1947, he had a severe attack of malaria and was treated with 
quinine by his private physician.  Since that time, the 
veteran indicated that he had been able to treat himself 
accordingly, as he was a pharmacist.  He indicated that "I 
don't need doctors or hospitals for this particular ailment.  
They cannot do more for me than I can do for myself-which 
I've been doing for more than 50 years."  With respect to 
his heart disability, the veteran indicated that it was 
related to malaria.  He indicated that he had had heart 
attacks in 1974 and 1994.  

The veteran underwent VA medical examination in March 2004, 
at which he reported that he had contracted malaria during 
service and was treated with anti-malarial medications.  He 
indicated that he recovered.  However, after his separation 
from service, he sustained additional malarial attacks until 
at least 1947 and was treated with quinine.  The veteran 
reported that since 1947, he had sustained several episodes 
of transient fever and chills, which he suspected were 
"malaria-like in nature."  He indicated that he treated 
himself with quinine during these episodes as he was a 
pharmacist and had access to such medication.  The veteran 
indicated that the last of these attacks had occurred 
approximately five years ago.  The examiner noted that the 
veteran did not seek diagnostic medical services for these 
episodes, and that no specific diagnosis of malaria was made 
at any time since 1947.  With respect to his heart 
disability, the veteran reported that he had been in good 
health until 1974, when he sustained an acute myocardial 
infarction.  He indicated that he subsequently recovered and 
did well for 20 years, when he sustained a second myocardial 
infarction in May 1994.  He indicated that he underwent heart 
catheterization with angiographic studies, which revealed 
extensive, significant coronary artery disease.  The veteran 
underwent coronary artery bypass in May 1994.  Since that 
time, the veteran had been treated for essentially well-
compensated congestive heart failure.  The diagnosis 
impressions were recurrent malaria, no clinical evidence of 
reactivation after approximately 1947, and coronary artery 
disease, status post myocardial infarctions in 1974 and 1994.  

In support of the veteran's claims, the RO obtained VA 
clinical records, dated from July 2003 to November 2004.  In 
pertinent part, these records show that in February 2994, the 
veteran sought a prescription for quinine for a history of 
malaria.  The physician explained that quinine was not 
necessary in the absence of a recent malaria attack.  

In an October 2004 statement, the veteran conceded that he 
had not had an attack of malaria in many, many years.  
However, he indicated that any doctor or cardiologist would 
believe that repeated bouts of malaria, as he had had 
previously, would result in damage to one's heart and take 
its toll on related muscular and blood functioning.  

At a September 2007 Board hearing, the veteran's attorney and 
the undersigned discussed the fact that the record on appeal 
was negative for probative evidence of a causative link 
between the veteran's service-connected malaria and his 
coronary artery disease.  The veteran's attorney indicated 
that she would obtain a report from the veteran's physician.  
The record was held open for a period of 60 days, but no 
additional evidence was submitted.


Increased Rating for Malaria

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Analysis

Under VA's Rating Schedule, malaria is evaluated under 38 
C.F.R. § 4.88b, Diagnostic Code 6304.  Under this Code, 
malaria, as an active disease, is assigned a 100 percent 
rating.  

The diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, residuals 
such as liver or spleen damage are to be rated under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304, 
Note.

In this case, the record on appeal contains no indication 
that the veteran has had a relapse of his malaria.  Rather, 
the March 2004 VA medical examination indicates that there 
has been no clinical evidence of reactivation since 1947.  
The record does not otherwise contain competent medical 
evidence that the veteran has active malaria or any 
ascertainable residuals of malaria such as liver or spleen 
damage.  In that regard, both the VA and private medical 
records fail to establish any relapses or residuals of 
malaria, or the presence of residuals such as liver or spleen 
damage.  Moreover, malarial parasites in blood smears have 
not been identified.  

The Board has considered the veteran's contentions that he 
has had several malaria-like episodes since his separation 
from service.  Although he has training as a pharmacist, the 
record on appeal contains no indication that the veteran 
possesses a degree of medical knowledge necessary to 
attribute his symptoms to malaria.  As noted, a relapse of 
malaria must be established by a blood smear.  The veteran in 
this case acknowledges that he has received no clinical 
treatment for malaria since 1947.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, his statements alone 
provide an insufficient basis upon which to award a 
compensable rating.  

In view of the foregoing, the Board concludes that the 
competent medical evidence reflects that the veteran does not 
currently have active malaria or residuals thereof such as 
spleen or liver damage.  Consequently, he is not entitled to 
a compensable rating for this disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Service connection for a Heart Disability

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Analysis

The veteran seeks service connection for a heart disability, 
secondary to his service-connected malaria.  

As a preliminary matter, the Board notes that a heart 
disability was not clinically evident during service.  In 
fact, at his September 1945 military separation medical 
examination, the veteran's cardiovascular system was normal 
and a chest X-ray showed no significant abnormalities.  The 
veteran's blood pressure was 120/68.  

Similarly, the record on appeal is entirely negative for any 
medical evidence of a diagnosis of a heart disability within 
one year of service separation or, indeed, for many years 
thereafter.  For example, the veteran underwent VA medical 
examination in August 1947, at which examination of his 
cardiovascular system was normal.  In fact, the first 
evidence of a heart disability is not until 1974, when the 
veteran was treated following a myocardial infarction.  He 
has not contended otherwise.  

The Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran contracted a heart disability in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of complaints, symptoms, or findings of a 
heart disability in service or for many years after the 
period of active duty is itself evidence which tends to show 
that such disability did not have its onset in service or for 
many years thereafter.

The Board further notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380- 
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In summary, the Board finds that the most probative evidence 
of record establishes that a heart disability was not present 
during the veteran's active service or for many years 
thereafter.  Again, the veteran does not contend otherwise.  

In that regard, the Board notes that service connection may 
be established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a).  Cardiovascular-renal disease, including 
coronary artery disease, can be service-connected on such a 
basis if such diseases is manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  However, as delineated above, the first 
clinical showing of a heart disability was not until 1974, 
approximately 29 years after the veteran's discharge from 
service.  Thus, service connection for a heart disability may 
not be presumed.

Although the record shows that a heart disability was not 
diagnosed in service, within the first post-service year, or 
for many years thereafter, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).  In this case, however, the evidence of 
record does not show, nor does the veteran contend, that 
there is a causal relationship between his active service and 
his current heart disability.  Rather, he contends that his 
heart disability is related to his service-connected malaria.  

As noted, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the veteran contends that his current heart 
disability is secondary to his service-connected malaria.  
Specifically, he argues that repeated bouts of malaria, as he 
had had previously, resulted in damage to his heart.  As set 
forth above, however, the record on appeal contain no 
indication that the veteran's current heart disability is 
causally related to or aggravated by his service-connected 
malaria.  

The Board has considered the veteran's contentions that his 
heart disability is related to his malaria.  While the Board 
does not doubt the sincerity of the veteran's beliefs, as the 
record does not establish that he possesses the degree of 
medical knowledge, skill, experience, training or education 
necessary to provide such an opinion, his statements are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that a heart disability was not 
diagnosed in service or for many years thereafter and the 
record contains no indication that the veteran's current 
heart disability is causally related to his period of active 
service or any incident therein, or is causally related to or 
aggravated by any service-connected disability, including 
malaria.  For the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
heart disability.  The benefit sought on appeal is 
accordingly denied.  See Gilbert, 1 Vet. App. at 54.




ORDER

Entitlement to a compensable rating for malaria is denied.

Entitlement to service connection for a heart disability is 
denied.




______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


